DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “a poly silicon structure”, without specifying its location with respect to the semiconductor substrate of the apparatus, “a p-n junction”, without specifying where and in which direction it extends, “a source” of the unipolar power transistor, without specifying if the source of the semiconductor region or the source electrode is being referred to, and “a resistor” without specifying where and of what material  the resistor formed. For examination purposes, the recited elements are broadly considered. Claims 2-15 depend from Claim 1, therefore rejected due to dependency to rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichijo et al. (US 2017/0263747, IDS Document).
Regarding Claim 1 Ichijo discloses an apparatus (Figures 1A-6), comprising: 
a unipolar power transistor (comprising MOSFET in Figures 5-6,Paragraph 40); and an RC snubber (comprising Cds(A) and Rs(A), Figures 5-6) comprising: 
a capacitor (comprising Cds(A), Figures 5-6) between a poly silicon structure (comprising 10, Figures 5-6, Paragraph 68, electrode 10 above region 1, 1a) and a semiconductor substrate (Paragraph 74, Figures 1A-5), wherein the capacitor comprises a p-n junction (Cds(A) forming a p-n junction as shown in Figure 5); and 
a resistor (comprising Rs(A), Figures 5-6) between a source (source comprising 4, 32) of the unipolar power transistor and a first layer (comprising 1,1a, Figure 5) forming the capacitor (comprising Cds(A), Figures 5-6); 
wherein the unipolar power transistor and the RC snubber are coupled in parallel (Cds(A),Rs(A) and MOSFET in parallel, Figures 5-6), and wherein the RC snubber and the unipolar power transistor are formed monolithically on the semiconductor substrate (Figures 5-6).
Regarding Claim 2, Ichijo discloses the apparatus of Claim 1, wherein the semiconductor substrate comprises a silicon carbide substrate. (Paragraph 67, “…The n−type semiconductor region 1, the p−type pillar region 2, the p type base region 3, the n+ type source region 4, and the n+ type drain region 5 contain silicon, silicon carbide, gallium nitride, or gallium arsenide as a semiconductor material”).
Regarding Claim 3, Ichijo discloses the apparatus of Claim 1, wherein the p-n junction comprises p type material of the first layer and n type material of a second layer (region 2/first layer of p-type and region 1, 1a/second layer of n-type, Figure 5).
Regarding Claim 4, Ichijo discloses the apparatus of Claim 3, wherein the second layer is between the first layer and the semiconductor substrate (region 1,1a/second layer between region 2/first layer and layer 5/substrate, Figure 5).
Regarding Claim 5, Ichijo discloses the apparatus of Claim 1, wherein the resistor is formed from an n type source doping bridge within the unipolar power transistor (Figures 5-6).
Regarding Claim 6, Ichijo discloses the apparatus of Claim 1, wherein the poly silicon structure is connected to the source (10 connected to the source via Rg(A), Rs(A), Cgs(A), Figures 5-6).
Regarding Claim 7, Ichijo discloses the apparatus of Claim 1, wherein the poly silicon structure separates a drain of the unipolar power transistor from a gate of the unipolar power transistor (by forming cgd(B), Figures 5-6).
Regarding Claim 8, Ichijo discloses the apparatus of Claim 1, wherein the resistor comprises an n type material layer connected to the source (one terminal of Rs(A) connected to the n type material layer 4 of the source of the MOSFET, Figures 5-6).
Regarding Claim 9, Ichijo discloses the apparatus of Claim 1, wherein the resistor is electrically coupled to the capacitor (Cds(A) electrically coupled to Rs(A), Figure 6).
Regarding Claim 10, Ichijo discloses the apparatus of Claim 1, wherein the first layer comprises a p type material (first layer 1,1a of n type, Figure 5).
Regarding Claim 11, Ichijo discloses the apparatus of Claim 1, wherein the unipolar power transistor comprises a 3-terminal transistor (MOSFET having source, drain and gate terminals, Figures 5-6).
Regarding Claim 12, Ichijo discloses the apparatus of Claim 1, wherein the unipolar power transistor comprises at least one of a silicon carbide metal-oxide-semiconductor field- effect transistor (MOSFET) or a silicon carbide junction gate field-effect transistor (JFET) (Paragraph 69).
Regarding Claim 13, Ichijo discloses the apparatus of Claim 1, wherein the capacitor is located at an output side of the unipolar power transistor (Cds(A)  connected to drain/source, Figure 6).
Regarding Claim 14, Ichijo discloses the apparatus of Claim 1, wherein the semiconductor substrate comprises a gallium nitride substrate (Paragraph 69).
Regarding Claim 15, Ichijo discloses the apparatus of Claim 1, comprising: an RC snubber layer comprising: the RC snubber, and a plurality of resistors, wherein the plurality of resistors comprises the resistor (plurality of resistors Rs(A), Rg(A),  and the snubber comprising Cds(A), Rs(A) shown in Figures 5-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawaguchi (US 2009/0242977, IDS document) discloses an apparatus, comprising: a unipolar power transistor (comprising HQ, LQ, Figures 11-13); and an RC snubber (comprising 44H, 44L, Figures 11-13) comprising: a capacitor (Csnu, Figures 11-13) and a resistor (Rsnu, Figures 11-13); wherein the unipolar power transistor and the RC snubber are coupled in parallel (HQ, LQ and 44H, 44L in parallel, Figures 11-13), and wherein the RC snubber and the unipolar power transistor are formed monolithically on the semiconductor substrate (Figures 11-13); Burke (US 2018/0182750) discloses a MOSFET with a snubber in parallel (MOSFET of 100 with snubber 130, Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 5/24/2022